NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADAN PARTIDA-NUNEZ,                              No.   16-73239

                Petitioner,                      Agency No. A088-738-940

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Adan Partida-Nunez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under to 8 U.S.C. § 1252. We review




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646
F.3d 672, 674 (9th Cir. 2011). We deny the petition for review.

       The BIA did not abuse its discretion in denying the motion to reopen based

on ineffective assistance of counsel for failure to show prejudice, where Partida-

Nunez offered no new contentions or evidence of plausible grounds for relief, and

therefore did not establish that prior counsel’s performance may have affected the

outcome of his proceedings. See Morales Apolinar v. Mukasey, 514 F.3d 893, 898

(9th Cir. 2008) (to establish prejudice resulting from counsel’s deficient

performance in failing to apply for relief, a petitioner must show plausible grounds

for relief).

       The record does not support Partida-Nunez’s contention that the agency

ignored evidence of his alleged eligibility for relief or that it failed to provide

sufficient reasoning. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

       Because these determinations are dispositive, we do not reach Partida-

Nunez’s contentions regarding his prior counsel’s performance. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to reach non-dispositive issues).

       PETITION FOR REVIEW DENIED.




                                            2                                    16-73239